Citation Nr: 1601056	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  08-23 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left leg disorder (other than a left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran had active service from August 1958 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Philadelphia, Pennsylvania.

In July 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO located in Philadelphia, Pennsylvania.  A transcript of the proceeding has been associated with the claims file.  The Veteran also previously testified at a March 2008 Board hearing, after which a September 2008 Board decision denied the Veteran's original claim for service connection.  A November 2010 Board decision granted the Veteran's application to reopen the claim.

In November 2010, November 2013, and August 2015, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further review.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an evaluation in excess of 10 percent for residuals of a right leg injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See Form 21-526EZ, July 2014; Deferred Rating, July 2014.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a left leg disorder (other than a left knee disability) that he asserts was incurred in service in an incident involving being pinned against a wall by a 3/4 ton truck while stationed in Germany.

The Board notes by way of background that the Veteran is presently service connected for residuals of a right leg injury, right knee DJD, a right knee medial meniscus tear, and left knee DJD, all relating to the same truck incident in service.

Most recently, in August 2015, the Board remanded the Veteran's left leg claim so that a VA medical opinion could be obtained to clarify whether the Veteran has any left leg disorder (other than his service-connected left knee disability), and if so, whether it was related to the in-service truck incident.  The Board directed that, if necessary, a new VA examination should be performed.

An October 2015 VA medical opinion, albeit quite brief, reflects the examiner opined he could not find any evidence of any other left leg disorder, but noted that further testing was needed.  No VA examination, however, was ever provided.  Therefore, regrettably, the Board finds that this matter should be remanded to afford the Veteran a new VA examination to address whether the Veteran has any left leg disorder (other than his service-connected left knee disability), and if so, whether it was related to the in-service truck incident.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.  

2.  Schedule the Veteran for a new VA examination to address the nature and etiology of any left leg disorder (other than a left knee disability).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should opine as to whether it is "at least as likely as not" (50-50 probability) any left leg disorder (other than a left knee disability) is related to his in-service truck incident.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

[NOTE:] The examiner is also asked to consider the Veteran's reports of left leg problems, including thigh pain, since service.  See, e.g., VA neurological treatment records, June 2011 and November 2011 (Philadelphia); Private medical opinion, Dr. S.L., August 2010.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.  

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

